Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 14, 2018; December 20, 2018; January 24, 2019; April 11, 2019; May 9, 2019; and June 21, 2019 are noted.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1001 and 805.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 903.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “901” has been used to designate both the step of applying the aligner and the step of applying force form the aligner.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because figure 1a includes words labeling the parts which is not proper, only reference numbers should be used.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 29, it is unclear what the applicant is trying to claim with respect to the occlusal surface of the opposite jaw comprising “teeth of the patient’s opposite jaw”. It is noted that it is unclear if the applicant is trying to claim the device 
Claim 27 recites the limitation "the occlusal surface of the opposite dental arch" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the occlusal surface of the opposite dental arch" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation "the occlusal surface on the opposite dental arch" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18-19, 25-26, 28-30, 32-34, 36-37, 39, and 41 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hung (2018/0303582).
Hung discloses a dental aligner device 10 to be worn on a patient’s teeth over a first dental arch, the device comprising a shell body having a lingual side, an occlusal 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Hung further teaches with respect to claim 19, wherein one or more regions of the occlusal outer surface contour is offset in an occlusal plane relative to the occlusal inner surface contour (see fig. 10, annaoted figure above showing an occlusal plane and the occlusal outer surface being offset relative to the plane).
With respect to claim 25, wherein the bite force is orientated to urge the one or more of the patient’s teeth T1 along a vector with a vector component in a plane orthogonal to a second tooth’s T2 coronoapical axis, wherein the second tooth is opposite T2 from the one or more of the patient’s teeth T1 and on a dental arch that is opposite from the dental arch of the one or more patient’s teeth T1 in the patient’s mouth 9see fig. 10, such that the vector of movement illustrated in fig. 10 is orthogonal to the axis of tooth T2, par. 43). 
With respect to claim 26, Hung further teaches wherein the occlusal outer surface is configured to maximally intercuspate with an occlusal surface of the opposite 
With respect to claim 28, Hung further teaches the dental aligner is configured to contact an occlusal surface of the opposite dental arch, wherein a dental appliance is configured to be worn on the teeth of the opposite dental arch (see fig. 10, pars. 42-43).
With respect to claim 29, Hung further teaches wherein the occlusal surface on the opposite dental arch compress teeth of the opposite dental arch (see fig. 10, such that indirectly through the aligner 20).
With respect to claim 30, Hung further teaches wherein the occlusal outer surface contour is configured so that intercuspation of the patient’s teeth when wearing the dental aligner device produces the bite force to move the one or more of the patient’s teeth to the predetermined configuration to increase contact between cusps of the patient’s upper jaw and lower jaw (see fig. 10, pars. 42-43, 46, detailed discussion above regarding the bite force and intercuspation, claim 26).
With respect to claim 32, Hung teaches a dental aligner device 10 to be worn on a patient’s teeth, the device comprising a shell body having a lingual side, an occlusal side, and a buccal side, wherein the shell body comprises an inner tooth-receiving region configured to fit over the patient’s teeth and to apply a force to move one or more 
With respect to claim 33, see detailed explanation above regarding claim 25.
With respect to claim 34, see detailed explanation above regarding claim 26.
With respect to claim 36, see detailed explanation above regarding claim 28.
With respect to claim 37, see detailed explanation above regarding claim 29.
With respect to claim 39, see detailed explanation above regarding claim 19.
With respect to claim 41, see detailed explanation above regarding claim 30.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung (2018/0303582).
Hung teaches the invention as substantially claimed and discussed above, including the occlusal outer surface is configured to maximally intercuspate with an occlusal surface of the opposite dental arch (see above detailed discussion regarding claim 26), however, does not specifically teaches the occlusal outer surface is configured to intercuspate with over more than 90% of the occlusal surface of the opposite dental arch. Hung however, teaches maximum effective contact area (par. 46) for effectiveness of the treatment, therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Hung to provide the occlusal outer surface to intercuspate with over more than 90% of the occlusal surface of the opposite dental arch in order to provide the maximum effective treatment. 

Claims 20, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung (2018/0303582) as applied to claim 18 above, and further in view of Baratier et al. (2014/0326253).
Hung teaches the invention as substantially claimed and discussed above including the occlusal inner surface contour and the occlusal outer surface contour have the same number and sequence order of cusps (see fig. 10, par. 46), however, does not specifically teach the spacing between one or more adjacent cusps are different between the occlusal inner surface contour and the occlusal outer surface contour,  wherein the thickness of the occlusal surface varies across the occlusal portion for the appliance transverse to the occlusal inner and outer surfaces, wherein the thickness of the occlusal surface varies by greater than 50% across the occlusal portion of the appliance transverse to the occlusal inner and outer surfaces. 
Baratier teaches a dental aligner wherein the spacing between one or more adjacent cusps are different between the occlusal inner surface contour and the occlusal outer surface contour (see abstract, par. 142, fig. 12a),  wherein the thickness of the occlusal surface varies across the occlusal portion for the appliance transverse to the occlusal inner and outer surfaces (fig. 12, par. 142), wherein the thickness of the occlusal surface varies by greater than 50% across the occlusal portion of the appliance transverse to the occlusal inner and outer surfaces (see fig. 12a, pars. 143, 32, step 12, such that the thickness of the cusps and sliding plane, which includes the occlusal surface is from 0.2-12mm, therefore, the thickness can vary by greater than 50%, such that the greatest thickness is 12mm and the least thickness is 0.2mm). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Hung with the varied thickness as taught by Baratier in order to improve gripping or retention on the teeth as taught by Baratier (par. 142). 
Claims 22, 31, 40 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung (2018/0303582) as applied to claims 18 and 32 above, and further in view of Heine (2015/0079531)
Hung teaches the invention as substantially claimed and discussed above however, does not specifically teach an occlusal surface feature protruding from the occlusal outer surface in a direction away from the inner tooth receiving region, wherein the occlusal surface feature is positioned to apply the bite force, wherein the occlusal outer surface contour is configured so that intercuspation of the patient’s teeth when within the dental aligner device produces the bite force to move the one or more of the patient’s teeth to the predetermined configuration to modify condylar loading of the temporomandibular joint (TMJ).
Heine teaches a dental aligner wherein with respect to claims 22 and 40, teach an occlusal surface feature protruding from the occlusal outer surface in a direction away from the inner tooth receiving region, wherein the occlusal surface feature is positioned to apply the bite force (see figs. 12-19, par. 52 regarding mastication forces, i.e. bite forces, par. 17, 89, 95) and with respect to claims 31 and 42, the occlusal outer surface contour is configured so that intercuspation of the patient’s teeth when within the dental aligner device produces the bite force to move the one or more of the patient’s teeth to the predetermined configuration to modify condylar loading of the temporomandibular joint (TMJ) (pars. 16-16, 88, figs. 12-19). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Hung with the protrusions and moving the TMJ in order to keep the jaw relation constant while moving the teeth (see par. 53).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        2/22/2021